Miller, J. P.,
dissents in part with the following memorandum and votes to affirm the judgment insofar as it is appealed from. I dissent only insofar as my colleagues in the majority *627have voted to remit this matter to the Supreme Court, Westchester County, for a hearing on the plaintiffs application for counsel fees. Extensive evidence of the parties’ financial circumstances was presented during the course of the trial. While the defendant would ordinarily be entitled to an evidentiary hearing with regard to the value and extent of the services rendered by the plaintiffs counsel, he failed to request such a hearing or to raise any objection to the determination of the issue of counsel fees on the papers. Accordingly, the defendant waived his right to a hearing on this issue (see, Matter of Zirkind v Zirkind, 218 AD2d 745; Rosenberg v Rosenberg, 155 AD2d 428; Matter of Vitek v Vitek, 170 AD2d 908; Delgado v Delgado, 160 AD2d 385). Moreover, the record demonstrates that the defendant’s unnecessary litigiousness was largely responsible for causing the plaintiff to incur significant legal debts (see, Matter of Hootnick v Cohen, 193 AD2d 1092). Accordingly, I would not disturb the court’s award of counsel fees, and I would affirm the judgment insofar as it is appealed from.